Citation Nr: 1518091	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-26 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for sleep apnea. 

2.  Entitlement to an initial rating in excess of 10 percent for nose scar, residual post nose injury.  

3.  Entitlement to an initial compensable rating for the residuals of a nose injury with status post nasal bone fracture and nasal septal deviation.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1954 to March 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Indianapolis, Indiana, regional office (RO) of the Department of Veterans Affairs (VA).  The decision granted service connection for sleep apnea, evaluated as 20 percent disabling; residuals of a nose injury and a nose scar, each evaluated as 10 percent disabling; and denied entitlement to TDIU.  The grants of service connection and the initial ratings were made effective May 12, 2009.

The Veteran appeared at a hearing at the RO before a hearing officer in February 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher initial rating for sleep apnea and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran has had a single scar that is two centimeters long and a half centimeter wide on the right side of his nose; this scar has localized tenderness, but no underlying soft tissue damage or breakdown, inflammation, edema, or keloid formation, adherence to underlying tissue, elevation or depression, abnormal texture, hypo or hyperpigmentation, induration or inflexibility, gross distortion, asymmetry or other disfigurement.  

2.  The traumatic deviation of the Veteran's nasal septum has not resulted in 50 percent obstruction of both nasal passages or complete obstruction of on one side at any time since the effective date of service connection. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a nose scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.97, 4.118, Codes 6504, 7800, 7804 (2014).  

2.  The criteria for an initial compensable rating for the residuals of a nose injury with status post nasal bone fracture and nasal septal deviation have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.97, Code 6502 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist has been met.  The Veteran was provided with VA examinations for his service connected disabilities in September 2009.  These examinations addressed all rating criteria.  The Veteran does not contend that his disabilities have increased in severity since that time, and an increase is not suggested elsewhere in the record.  VA treatment records dated through August 2009 have also been obtained, as have private medical records and lay statements.  There is no indication that there is any relevant evidence outstanding in these claims.

Initial Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  38 C.F.R. § 4.1 (2014).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Nose Scar

The Veteran's nose scar is evaluated under the rating code for scars that are unstable or painful.  One or two scars that are unstable or painful are evaluated as 10 percent disabling.  Three or four scars that are unstable or painful are evaluated as 20 percent disabling.  Five or more scars that are unstable or painful are evaluated as 30 percent disabling.  38 C.F.R. § 4.118, Code 7804.  

The rating code for scars of the head, face, or neck may also be considered.  Under this code, ratings may be based on the number of characteristics of disfigurement present. The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  A rating of 10 percent is assigned where there is one characteristic of disfigurement.  A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

The rating code for loss of part of the nose or scars of the nose must also be considered.  This provides for a 30 percent evaluation if both nasal passages are exposed.  38 C.F.R. § 4.97, Code 6504.  

The evidence includes the report of a September 2009 VA examination for scars.  The Veteran has a longitudinal scar on the lateral right side of his nose at the bridge.  It was two centimeters long and half a centimeter wide, with an area of one square centimeter.  On examination, he did not report any particular symptoms related to the scar.  There was slight tenderness of the scar but no skin breakdown.  It was superficial with no underlying soft tissue damage.  The scar did not result in any limitation of the Veteran's nose, and there was no inflammation, edema, or keloid formation.  The scar was not adhering to the underlying tissue, it was not elevated or depressed, the texture of the scar was normal, it was not hypo or hyperpigmented, and there was no area of induration or inflexibility.  It did not result in gross distortion, asymmetry or other disfigurement.  The diagnosis was a scar on the right lateral side of the nose with slight localized tenderness and pain but otherwise essentially benign.  

The Board finds that entitlement to an initial evaluation in excess of 10 percent is not warranted.  The medical evidence shows that the Veteran has a single two centimeter scar on the right side of his nose with slight localized tenderness.  The scar is not unstable, and there is no visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features with no more than one characteristic of disfigurement.  The treatment records do not show any treatment for the scars, and the Veteran's testimony did not report any other symptomatology.  Finally, the Veteran's nasal passages are not exposed.  As the Veteran has but a single scar that is productive of pain but is not unstable, the current 10 percent evaluation is correct.  38 C.F.R. § 4.118, Code 7804.  

Nose Injury

The November 2009 rating decision granted service connection for the residuals of a nose injury with status post nasal bone fracture and nasal septal deviation.  A zero percent evaluation was assigned under the rating code for deviation of the nasal septum.  Under this rating code, a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side is evaluated as 10 percent disabling.  38 C.F.R. § 4.97, Code 6502.  If these criteria are not met, then a zero percent evaluation shall be assigned.  38 C.F.R. § 4.31.  

The Board finds that criteria for a compensable evaluation for the Veteran's residuals of a nose injury are not met.  The September 2009 examination notes a slight nasal septal deviation toward the right, but both nostrils were completely patent with normal air flow.  An X-ray study showed mild deviation of the nasal septum and a mild deformity of the nasal bone consistent with an old fracture deformity.  In the absence of any evidence that the Veteran's disability results in any obstruction of his nasal passages, there is no basis for a compensable evaluation, and the zero percent rating is the proper rating for this disability.  38 C.F.R. §§ 4.31, 4.97, Code 6502.  

Extraschedular Considerations

Consideration has been given regarding whether the schedular evaluations are inadequate for each of the Veteran's disabilities, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations in this case are not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his sleep apnea, scar, and residual of a nose injury.  He has not described any symptoms not included in the rating code.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to an initial rating in excess of 10 percent for nose scar, residual post nose injury, is denied. 

Entitlement to an initial compensable rating for the residuals of a nose injury with status post nasal bone fracture and nasal septal deviation is denied. 


REMAND

The November 2009 rating decision that granted service connection for sleep apnea determined that this disability was not incurred due to service, but was instead aggravated by service connected residuals of a nose injury.  The decision noted that following in September 2009 a VA nose and throat examiner had opined that the service connected residuals of a nose injury had caused mild to moderate aggravation of the sleep apnea.  By regulation, when a non-service connected disability is aggravated by a service connected disability, only the degree of aggravation may be compensated.  The baseline level of severity must be subtracted from the overall level of severity in order to reach the proper evaluation.  38 C.F.R. § 3.310(b) (2014).  

The November 2009 rating decision determined that the baseline severity of the Veteran's sleep apnea was day-time somnolence, which was rated as 30 percent.  Next, the decision determined that the mild to moderate aggravation noted by the September 2009 examiner had resulted in an increase in symptomatology to such an extent that the Veteran required the use of a CPAP machine, for which the rating criteria assigns a 50 percent rating.  The 20 percent rating was reached subtracting the 30 percent baseline severity from the 50 percent level of disability following aggravation.  

Although the September 2009 VA examiner opined that the Veteran's sleep apnea was mildly to moderately aggravated by the residuals of his nose injury, this examiner did not offer specific findings as to the  baseline in severity prior to aggravation.  No such opinion is found in the treatment records, clarification is required.  

The Veteran contends that his service connected disabilities combine to render him unable to obtain or maintain gainful employment.  He has presented lay statements in support of his claim.  

The September 2009 VA examiner was asked to provide an opinion as to whether the Veteran's service connected disabilities impacted his ability to obtain and maintain gainful employment.  The examiner noted that the Veteran did not have any service connected disabilities at that point, and so declined to answer.  

Since September 2009, service connection has been established for sleep apnea, a nose scar, the residuals of a nose injury, bilateral hearing loss, tinnitus, and chronic rhinitis.  The claims folder has never been provided to a new examiner in order to address the Veteran's employability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the examiner who provided the September 2009 opinion regarding sleep apnea to specify the manifestations of the sleep apnea prior to aggravation by the service connected nose disability.  If the examiner is not available, another physician should be asked to review the record and provide the opinion.

The examiner should provide reasons for the opinion.

2.  Schedule the Veteran for a VA examination to assess the impact of the service connected disabilities on his ability to work.  All indicated tests and studies should be conducted.  The claims folder and electronic record should be reviewed, and the examination report should state that it has been reviewed.  

The examiner should answer the following:

Is it as likely as not that the Veteran's service connected disabilities by themselves render him unable to obtain and maintain employment consistent with his education and occupational experience?  

The reasons for the opinion should be provided.  If the examiner is unable to express an opinion without resorting to speculation, the reasons for the inability to provide the needed opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

3.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


